Citation Nr: 1423734	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy of the lower extremities, to include as secondary to a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing before the Board in May 2012.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a bilateral hand disability, bilateral knee disability, and neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2008 rating decision denied service connection for a bilateral hand disability and bilateral neuropathy of the lower extremities and denied reopening the issue of entitlement to service connection for a bilateral knee disability; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for a bilateral hand, bilateral knee, and neuropathy of the lower extremities, has been received since the January 2008 rating decision.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the January 2008 denial of service connection for a bilateral knee disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  New and material evidence has been received since the January 2008 denial of service connection for a bilateral hand disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

4.  New and material evidence has been received since the January 2008 denial of service connection for a neuropathy of the bilateral lower extremities to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for a bilateral knee disability, bilateral hand disability, and neuropathy of the lower extremities.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen claims of entitlement to service connection for a bilateral knee disability, bilateral hand disability, and neuropathy of the lower extremities.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a bilateral knee condition was originally denied in March 2004.  The Veteran did not file a notice of disagreement regarding the March 2004 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the March 2004 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

In a subsequent January 2008 rating decision, the RO originally denied a claim of service connection for a bilateral hand disability and neuropathy of the lower extremities.  In the same decision, the RO denied reopening a claim of entitlement to service connection for a bilateral knee disability.  The Veteran did not file a notice of disagreement regarding the January 2008 rating decision.  Therefore, that decision also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran did not submit any information or evidence within one year of the January 2008 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in January 2008, VA has received additional evidence, including lay statements from the Veteran noting that he has a current hand disability and that his disabilities are causally related to service.  His lay statements also note that he was put on light duty for 30 days due to these disabilities.  Additionally, he has submitted medical records that indicate the presence of a hand and knee disability.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for a bilateral knee disability, bilateral hand disability, and neuropathy of the lower extremities.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a bilateral hand disability is reopened.

New and material evidence having been received, the issue of entitlement to service connection for neuropathy of the bilateral lower extremities is reopened.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  The Veteran reported that he was placed on light duty for 30 days due to his injuries in service.  The record does contain evidence of light duty for four days in July 1981 due to knee sprain.  However, the Veteran's claims file does not include service personnel records, which may provide evidence of any additional duty limitations due to the knees or hands during service.  

Additionally, the Board finds the nexus opinion provided in conjunction with VA examination in November 2010 to be insufficient.  The examiner found that he was unable to provide a definite nexus between the Veteran's present knee condition and any incident or occurrence in the military.  The Board notes that the nexus between a current disability and an injury in service need not be definite, rather it must show that it is more likely than not (a 50 percent chance or greater) that a nexus exists.  

Additionally, the Board notes that the Veteran had broken his hand prior to entry into service.  This injury was noted on the entrance examination.  The Veteran has not been provided a VA examination or nexus opinion regarding his hand disability.  Therefore, a new VA examination and opinion should be obtained regarding the Veteran's disabilities.

As the Veteran's claim of service connection of the bilateral knees affects the secondary claim of neuropathy of the lower extremities, the Board finds that the service connection claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to service connection for neuropathy for the bilateral lower extremities for adjudication of inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral knee, hand, and neuropathy symptoms and any lay or medical evidence addressing whether there is a relationship between his current disabilities and service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding the bilateral knees and hands.  The examiner should review the claims file, diagnose any current knee or hand disability, and address the following questions:

a.)  Is it at least as likely as not that any knee or hand disability had its onset during or was causally related to service?  

b.)  Is it at least as likely as not that any pre-existing hand injury was aggravated by the Veteran's service?

The examiner should provide a rationale for all findings and conclusions.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


